DETAILED ACTION
1.	This communication is in response to the Application filed on 7/8/2019. Claims 1-15 are pending and have been examined.
Claim Rejections - 35 USC § 103
2.	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over White, et al. (US 20130024195; hereinafter WHITE) in view of Millington, et al. (US 20170243576; hereinafter MILLINGTON), and further in view of Qureshey, et al. (US 9552188; hereinafter QURESHEY).
As per claim 1, WHITE (Title: Corrective feedback loop for automated speech recognition) discloses “A method comprising:
receiving, by a human-machine interfac(WHITE, [0023], receiving, at a client device, via a microphone, an audio message corresponding to speech of a user); 
transmitting the first utterance data to a natural language understanding system; receiving, from the natural language understanding system, [ a list of playlists ] (WHITE, [0023], communicating, to a first remote server, the audio message; receiving, at the client device, a result, transcribed at the first remote server using an automatic speech recognition system (ASR), from the audio message); 
[ traversing the list of playlists and audibly outputting a predetermined portion of each encountered playlist ]; while traversing the list of playlists, receiving second audible input data; determining that the second audible input data is associated with a playlist command (WHITE, [0023], receiving, at the client device from the user, an affirmation of the result <read on the second audible input data as a voice command>; ; 
[ based on the playlist command: stopping the traversing; selecting a selected playlist based on the playlist command; and initiating playback of the selected playlist].” 
WHITE does not expressly disclose “a list of playlists .. based on the playlist command .. initiating playback of the selected playlist. ” However, the limitation is taught by MILLINGTON (Title: Voice Control of a Media Playback System).
In the same field of endeavor, MILLINGTON teaches: [0096] “the voice input containing a music control command .. a user's intent (e.g., play, pause ..),” [0107] “These commands or intents may be relevant to a media item which is currently being played such as transport commands (e.g., stop, pause, skip, rewind, fast forward, back ..) or commands related to saving or adding the currently played media item to another playback queue or playlist ..”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of MILLINGTON in the system taught by WHITE to provide media management control, including music playlist playback control. Also see QURESHEY below teaching: “The at least one speaker plays the plurality of songs.”
WHITE in view of MILLINGTON does not expressly disclose “stopping the traversing .. traversing the list of playlists and audibly outputting a predetermined portion of each encountered playlist .. selecting a selected playlist based on the playlist command .. ” However, the limitation is taught by QURESHEY (Title: Method and device for displaying supplemental information while rendering a playlist). 
In the same field of endeavor, QURESHEY teaches: [Summary] “receive and display the playlist identifying a plurality of songs in a menu .. The at least one speaker plays the plurality of songs <read on a ready mechanism to play/output any portion of music>” and [col. 15, lines 37-50] “to provide the user with options for listening to playlists .. to scroll through the selections in a playlist .. When the user makes a choice <read on based on user’s command>, the enter button 1216 is pressed to signify that choice being made <read on a ready mechanism to stop scrolling or traversing>. Once the user chooses an audio source .. the user can navigate and play the audio ..”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of QURESHEY in the system taught by WHITE and MILLINGTON to provide playlist operations such as traversing/scrolling, selecting, playback and so on.
As per claim 2 (dependent on claim 1), WHITE in view of MILLINGTON and QURESHEY further discloses “wherein audibly outputting the predetermined portion of each encountered playlist includes vocalizing a name of the encountered playlist (MILLINGTON, [0089], The name “Nick's Faves” may be stored as a dynamic variable and associated with a playlist variable type; [0108], The music variable may have a custom name that may be a custom playlist name; [0133], pre-recorded sounds which might not be part of a music catalog may be played <read on a ready mechanism for vocalizing predetermined playlist name>; QURESHEY, .”
As per claim 3 (dependent on claim 1), WHITE in view of MILLINGTON and QURESHEY further discloses “wherein audibly outputting the predetermined portion of each encountered playlist includes playing a playlist preview of the encountered playlist (QURESHEY, [Summary], The at least one speaker plays the plurality of songs <read on a ready mechanism to play any desired portion of audio including a playlist preview as a system design option>).”
As per claim 4 (dependent on claim 1), WHITE in view of MILLINGTON and QURESHEY further discloses “obtaining a phras(MILLINGTON, [0108], The music variable may have a custom name that may be a custom playlist name <read on ‘phrase’ which can be broadly interpreted>; [0133], pre-recorded sounds which might not be part of a music catalog may be played <read on a ready mechanism for vocalizing predetermined phrases, and when to play the sound is a system design option>).”
As per claim 5 (dependent on claim 1), WHITE in view of MILLINGTON and QURESHEY further discloses “determining that the devic(QURESHEY, FIG. 17D .. A speaker icon 1762 is used to indicate a local audio file .. the audio file is located on some storage space within one of the devices .. A speaker outline icon 1763 indicates a link to an audio file located elsewhere on another device within the IPAN 1100. The link can be clicked <read on a ready mechanism for online/offline setup> in order to see what other devices, if any, the file is located on).”
claim 6 (dependent on claim 1), WHITE in view of MILLINGTON and QURESHEY further discloses “wherein the first utterance data includes descriptor data; and wherein the list of playlists is modified based on the descriptor data (MILLINGTON, [0049], each audio item in the playback queue <read on playlist> may comprise a uniform resource identifier (URI), a uniform resource locator (URL) or some other identifier that may be used by a playback device; [0095], music metadata, media catalogs, and/or custom or local media identifiers (e.g., playlist names, track names, album names, artist names etc.) <where identifier reads on descriptor data><The applicant is requested to clarify ‘playlist is modified’>).”
As per claim 7 (dependent on claim 1), WHITE in view of MILLINGTON and QURESHEY further discloses “while traversing the list of playlists, receiving a modification input; and modifying the list of playlists based on the modification input (MILLINGTON, [0107], commands related to saving or adding <read on modifying which can be broadly interpreted> the currently played media item to another playback queue or playlist)”
As per claim 8 (dependent on claim 1), WHITE in view of MILLINGTON and QURESHEY further discloses “wherein the playlist command includes a play current playlist command; and wherein selecting the selected playlist includes selecting a most-recently encountered playlist (MILLINGTON, [0096], the voice input containing a music control command .. (e.g., play ..); [0107], These commands or intents may be relevant to a media item which is currently being played .. or commands related to .. another playback queue or playlist; QURESHEY, FIG. 17A shows a default display of the current playlists; [Summary], receive and display information associated with an artist from a currently playing song of the plurality of songs in the playlist <where ‘current’ reads on ‘most-recently encountered’>).”
claim 9 (dependent on claim 1), WHITE in view of MILLINGTON and QURESHEY further discloses “wherein the playlist command includes a playlist identifier; and wherein selecting the selected playlist includes selecting the selected playlist based on the selected playlist being associated with the playlist identifier (MILLINGTON, [0095], local media identifiers (e.g., playlist names, track names, album names, artist names etc.)).”
As per claim 10 (dependent on claim 1), WHITE in view of MILLINGTON and QURESHEY further discloses “prior to traversing the list of playlists, reordering the list of playlists based on a predicted activity of a user of the device (MILLINGTON, [0124-0125], the media playback system .. based on any of popularity, user playback history .. and/or user preferences … the user may indicate for a media variable a preference order for media items to select. For example, the user may indicate that custom playlists are most preferred followed by a radio station, curated playlist, track, album, artist. The system may give more weight to media variable types that are higher in priority <read on reordering> based on the user's preferences).”
As per claim 11 (dependent on claim 1), WHITE in view of MILLINGTON and QURESHEY further discloses “prior to traversing the list of playlists, reordering the list of playlists based on an amount of content of each playlist that are cached at the device (MILLINGTON, [0125], The system may give more weight to media variable types that are higher in priority <read on reordering of playlists> based on the user's preferences; QURESHEY, FIG. 18D .. a playlist stored <read on cached> on the network-enabled audio device).”
As per claim 12 (dependent on claim 1), WHITE in view of MILLINGTON and QURESHEY further discloses “wherein the second audible input data includes second utterance data (WHITE, [0023], receiving, at the client device from the user, an affirmation of the result <where ‘affirmation’ reads on the second audible input data>; [0021], The user can then correct ; and wherein determining that the second audible input data is associated with the playlist command includes: transmitting the second utterance data to the natural language understanding system; and receiving, from the natural language understanding system, an indication that the second audible input data is associated with the playlist command (WHITE, [0023], communicating, to a first remote server, the audio message; receiving, at the client device, a result, transcribed at the first remote server using an automatic speech recognition system (ASR), from the audio message <where ‘result’ reads on any transcribed command such as a playlist command>).”
As per claim 13 (dependent on claim 1), WHITE in view of MILLINGTON and QURESHEY further discloses “wherein receiving the second audible input data includes determining that a tactile input devic(QURESHEY, [col. 12, lines 64-65], The CPU 202 receives user inputs from the command button 121 <read on a ready mechanism for manual/tactile control of any operation such as for activating voice input>; [col. 5, lines 54-56], Alternatively, the user may use voice-activated commands to scroll through the display).”
Claim 14 (similar in scope to claim 1) is rejected under the same rationale as applied above for claim 1.
As per claim 15 (dependent on claim 14), WHITE in view of MILLINGTON and QURESHEY further discloses “wherein the natural language understanding system is remote from the device (WHITE, [0023], communicating, to a first remote server, the audio message; receiving, at the client device, a result, transcribed at the first remote server using an automatic speech recognition system (ASR), from the audio message).”

 				Conclusion
3.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG-TZER TZENG whose telephone number is (571)272-4609. The examiner can normally be reached on M-F (8:00-5:30). The fax phone number where this application or proceeding is assigned is 571-273-4609.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir (SPE) can be reached on (571)272-7799.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FENG-TZER TZENG/	3/18/2021

Primary Examiner, Art Unit 2659